DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claim objections have been withdrawn in view of the claim amendments.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a discussion with Nam Huynh on 03/23/22.
The application has been amended as follows:

1. 	(Currently Amended) A data packet sending method implemented by a network device, wherein the network device is one of a plurality of intermediate network devices on a path, and wherein the data packet sending method comprises: 
receiving a first data packet from a first device, wherein a first packet header of the first data packet comprises: 
a first sequence number marker sequence, wherein the first sequence number marker sequence comprises a plurality of sequence number markers arranged in order, wherein a first sequence number marker in the first sequence number marker sequence to a last sequence number marker in the first sequence number marker sequence 
a first position marker sequence, wherein the first position marker sequence comprises a plurality of position markers arranged in order, wherein a first position marker in the first position marker sequence to a last position marker in the first position marker sequence respectively record whether a first sequence number in a position sequence number sequence to a last sequence number in the position sequence number sequence are marked, wherein a particular position marker in the first position marker sequence is marked when an initial value of the particular position marker is changed to a second value, wherein the position sequence number sequence comprises the second plurality of sequence numbers and a second sequence number of a pseudo device, wherein the second plurality of sequence numbers is arranged in the position sequence number sequence in an order of the intermediate network devices on the path in a sending direction of the first data packet, and wherein the first position marker sequence records that the second sequence number is marked; 
a first accumulated value; and 
a verification value, wherein the verification value enables a verification device to perform path verification; 

sending the second data packet to a second device.

3. 	(Currently Amended) A network device, wherein the network device is one of a plurality of intermediate network devices on a path, a data packet is used by a verification device to perform path verification after being transferred through the path, and wherein the network device comprises: 
a non-transitory memory storing instructions; and 
a processor coupled to the non-transitory memory and configured to execute the instructions to cause the network device to: 
receive a first data packet from a first device, wherein a first packet header of the first data packet comprises: 
a first sequence number marker sequence, wherein the first sequence number marker sequence comprises a plurality of sequence number markers arranged in order, wherein a first sequence number marker in the first sequence number marker sequence to a last sequence number marker in the first sequence number marker sequence respectively record whether a first sequence number to a last sequence number in an available sequence number sequence are marked, wherein a first plurality of sequence numbers in the available sequence number sequence is arranged in order, and wherein the first plurality of sequence numbers comprises a second plurality of sequence numbers of the intermediate network devices; 
a first position marker sequence, wherein the first position marker sequence comprises a plurality of position markers arranged in order, wherein a first position marker to a last position marker in the first position marker sequence respectively record whether a first sequence number to a last sequence number in a position sequence number sequence are marked, wherein a particular position marker in the first position marker sequence is marked when an initial value of the particular position marker is changed to a second value, wherein the position sequence number sequence comprises the second plurality of sequence numbers and a second sequence number of a pseudo device, wherein the second plurality of sequence numbers is arranged in the position sequence number sequence in an order of the intermediate network devices on the path in a sending direction of the first data packet, and wherein the first position marker sequence records that the second sequence number is marked; 
a first accumulated value; and 
a verification value, wherein the verification value enables the verification device to perform path verification; 
obtain a second data packet, wherein a second packet header of the second data packet comprises a second sequence number marker sequence; 
obtain each of a second position marker sequence, a second accumulated value, and the verification value; and 
send the second data packet to a second device.

5. 	(Currently Amended) A control device, wherein the control device is configured to communicate with a verification device through a path, and wherein the control device comprises: 
a non-transitory memory storing instructions; and 
a processor coupled to the non-transitory memory and configured to execute the instructions to cause the control device to: 
obtain a sequence number marker sequence, wherein the sequence number marker sequence comprises a plurality of sequence number markers arranged in order, wherein a first sequence number marker in the sequence number marker sequence to a last sequence number marker in the sequence number marker sequence respectively record whether a first sequence number in an available sequence number sequence to a last sequence number in the available sequence number sequence are marked, 
obtain a position marker sequence, wherein the position marker sequence comprises a plurality of position markers arranged in order, wherein a first position marker in the position marker sequence to a last position marker in the position marker sequence respectively record whether a first sequence number in a position sequence number sequence to a last sequence number in the position sequence number sequence are marked, wherein a particular position marker in the position marker sequence is marked when an initial value of the particular position marker is changed to a second value, wherein the position sequence number sequence comprises the second plurality of sequence numbers and a second sequence number of a pseudo device, wherein the second plurality of sequence numbers is arranged in the position sequence number sequence in an order of the intermediate network devices on the path in a direction from the control device to the verification device, and wherein the position marker sequence records that the second sequence number is marked; 
obtain an accumulated value of the second sequence number and a verification value based on the position sequence number sequence; and 
send a data packet to a network device, wherein the network device is a first intermediate network device of the intermediate network devices on the path in the direction from the control device to the verification device, wherein a packet header of the data packet comprises the sequence number marker sequence, the position marker sequence, the accumulated value of the second sequence number, and the verification value, and wherein the verification value enables the verification device to perform path verification.

7. 	(Currently Amended) A network system, comprising: 
a plurality of intermediate network devices comprising a first network device; 
a verification device coupled to the intermediate network devices; and 
a control device configured to: 
communicate with the verification device through a path; 
obtain a first sequence number marker sequence, wherein the first sequence number marker sequence comprises a plurality of sequence number markers arranged in order, wherein a first sequence number marker in the first sequence number marker sequence to a last sequence number marker in the first sequence number marker sequence respectively record whether a first sequence number in an available sequence number sequence to a last sequence number in the available sequence number sequence are marked, 
obtain a first position marker sequence, wherein the first position marker sequence comprises a plurality of position markers arranged in order, wherein a first position marker in the first position marker sequence to a last position marker in the first position marker sequence respectively record whether a first sequence number in a position sequence number sequence to a last sequence number in the position sequence number sequence are marked, wherein a particular position marker in the first position marker sequence is marked when an initial value of the particular position marker is changed to a second value, wherein the position sequence number sequence comprises the second plurality of sequence numbers and a second sequence number of a pseudo device, wherein the second plurality of sequence numbers is arranged in the position sequence number sequence in an order of the intermediate network devices on the path in a direction from the control device to the verification device, and wherein the first position marker sequence records that the second sequence number is marked; 
obtain a first accumulated value and a verification value based on the position sequence number sequence; and 
send a first data packet to the first network device, wherein the first network device is a first intermediate network device of the intermediate network devices in the direction from the control device to the verification device, wherein a packet header of the first data packet comprises the first sequence number marker sequence, the first position marker sequence, the first accumulated value, and the verification value, and 
wherein each of the intermediate network devices is configured to: 
receive a second data packet from an upstream device that is a previous device of each of the intermediate network devices on the path in the direction from the control device to the verification device, wherein a packet header of the second data packet comprises: 
a second sequence number marker sequence, wherein the second sequence number marker sequence comprises a plurality of sequence number markers arranged in order, and wherein a first sequence number marker in the second sequence number marker sequence to a last sequence number marker in the second sequence number marker sequence respectively record whether the first sequence number in the available sequence number sequence to the last sequence number in the available sequence number sequence are marked; 
a second position marker sequence, wherein the second position marker sequence comprises a plurality of position markers arranged in order, and wherein a first position marker to a last position marker in the second position marker sequence respectively record whether the first sequence number to the last sequence number in the position sequence number sequence are marked; 
a second accumulated value; and 
the verification value; 
obtain a third data packet, wherein a packet header of the third data packet comprises: 
a third sequence number marker sequence obtained by recording, in the second sequence number marker sequence, that a sequence number of each of the intermediate network devices is marked; 
a third position marker sequence obtained by recording, in the second position marker sequence, that the sequence number of each intermediate network device is marked; 
a third accumulated value, wherein the third accumulated value is based on the second sequence number marker sequence, the second position marker sequence, and the second accumulated value; and 
the verification value; and 
send the third data packet to a downstream device, wherein the downstream device is an immediately adjacent device of each of the intermediate network devices on the path in the direction from the control device to the verification device, and 
wherein the verification device is configured to: 
receive a fourth data packet from a second network device, wherein the second network device is a last intermediate network device of the intermediate network devices on the path in the direction from the control device to the verification device, and wherein a packet header of the fourth data packet comprises a fourth accumulated value and the verification value; and 
perform path verification based on the fourth accumulated value and the verification value.

Allowance
Claims 1-19 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claims 1 and 3: “a first position marker sequence, wherein the first position marker sequence comprises a plurality of position markers arranged in order, wherein a first position marker in the first position marker sequence to a last position marker in the first position marker sequence respectively record whether a first sequence number in a position sequence number sequence to a last sequence number in the position sequence number sequence are marked, wherein a particular position marker in the first position marker sequence is marked when an initial value of the particular position marker is changed to a second value, wherein the position sequence number sequence comprises the second plurality of sequence numbers and a second sequence number of a pseudo device, wherein the second plurality of sequence numbers is arranged in the position sequence number sequence in an order of the intermediate network devices on the path in a sending direction of the first data packet, and wherein the first position marker sequence records that the second sequence number is marked” in combination with other limitations as a whole and in the context recited in the claims.
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claims 5 and 7: “obtain a position marker sequence, wherein the position marker sequence comprises a plurality of position markers arranged in order, wherein a first position marker in the position marker sequence to a last position marker in the position marker sequence respectively record whether a first sequence number in a position sequence number sequence to a last sequence number in the position sequence number sequence are marked, wherein a particular position marker in the position marker sequence is marked when an initial value of the particular position marker is changed to a second value, wherein the position sequence number sequence comprises the second plurality of sequence numbers and a second sequence number of a pseudo device, wherein the second plurality of sequence numbers is arranged in the position sequence number sequence in an order of the intermediate network devices on the path in a direction from the control device to the verification device, and wherein the position marker sequence records that the second sequence number is marked” in combination with other limitations as a whole and in the context recited in the claims.
	Dependent claims are allowed as they depend from allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436